Citation Nr: 1339854	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  09-28 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel




INTRODUCTION

The Veteran had active duty service from April 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran was initially represented by a state service organization, but he changed representation to the American Legion in August 2009.  The appropriate VA forms are associated with the claims file, and the Board acknowledges this change.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's service representative filed a brief in November 2013.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in September 2008, and the examiner opined that the Veteran's sleep apnea was not caused by or a result of his service-connected PTSD.  However, she did not address whether PTSD may have aggravated his sleep apnea.  The examiner also did not address whether the Veteran's sleep apnea could be directly related to service, including his March 1970 separation examination report in which it was noted that he had shortness of breath at times when he was in bed.  Therefore, the Board finds that an additional medical opinion is necessary.


Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of his sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation

The examiner should state whether it is at least as likely as not that the Veteran's sleep apnea manifested in service or is otherwise related thereto.  In so doing, he or she should discuss the Veteran's March 1970 separation examination report in which it was noted that he had shortness of breath at times when he was in bed.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's current sleep apnea disorder is either caused by or permanently aggravated by the Veteran's service-connected PTSD.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


